Case 0:19-cv-61412-UU Document 15 Entered on FLSD Docket 11/27/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-61412-UU

 MAYA BENYAMIN COHEN,

        Plaintiff,

 v.

 WELLS FARGO BANK, N.A.,

        Defendant.
                                                 /

                                              ORDER

        THIS CAUSE comes before the Court upon a sua sponte examination of the record.

        THE COURT has considered the pertinent portions of the record and is otherwise fully

 advised in the premises.

        On November 22, 2019, the Court entered an Order requiring Plaintiff to file a mediation

 report by November 25, 2019. D.E. 14. The Court warned: “Failure to comply with this Order

 will result in the immediate dismissal of this action.” Id.

        Federal Rule of Civil Procedure 41(b) permits a Court to dismiss a case for failure to

 prosecute or to comply with a Court order. Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S.

 626, 630 (1962) (clarifying that Rule 41(b) permits a Court to dismiss an action sua sponte for

 failure to comply with court order). To date, Plaintiff has failed to respond to the Court’s Order.

 Neither has Plaintiff filed a mediation report. Thus, the Court will dismiss the action without

 prejudice. Accordingly, it is

        ORDERED AND ADJUDGED that all claims in this action are hereby DISMISSED

 WITHOUT PREJUDICE. It is further
Case 0:19-cv-61412-UU Document 15 Entered on FLSD Docket 11/27/2019 Page 2 of 2




         ORDERED AND ADJUDGED that the case is CLOSED for administrative purposes. All

 hearings are CANCELLED; all motions DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this _27th__ day of November,

 2019.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf




                                           2
